Exhibit 10.4
HEARUSA, INC.
AMENDED AND RESTATED
2007 INCENTIVE COMPENSATION PLAN
 
RECITALS
WHEREAS, HearUSA, Inc. desires to encourage high levels of performance by those
individuals who are key to the success of the Company, to attract new
individuals who are highly motivated and who will contribute to the success of
the Company and to encourage such individuals to remain as Directors, officers
and/or employees of the Company and its subsidiaries by increasing their
proprietary interest in the Company’s growth and success;
WHEREAS, the Plan was originally adopted by the Board of Directors and
subsequently approved by the shareholders on June 11, 2007;
WHEREAS, pursuant to the authority granted to it under section 9.8 hereof, on
February 25, 2008, the Compensation Committee approved an amendment to this Plan
to permit the Compensation Committee to exercise its discretion with regard to
establishing post-termination option exercise periods under section 9.5;
WHEREAS, on February 23, 2009, subject to approval of the shareholders of the
Company, the Board of Directors approved amendments to this Plan to increase the
number of shares of common stock available for awards under the plan from
2,500,000 to 4,500,000; to increase the maximum number of shares that may be
covered by grant(s) to any one person during a year from 250,000 to 750,000; and
to revise the types of performance criteria that may be the basis for a
performance-based award under the Plan.
NOW, THEREFORE, the Company hereby sets forth this HearUSA, Inc. Amended and
Restated 2007 Incentive Compensation Plan to read as follows:
ARTICLE 1
PURPOSE OF THE PLAN
1.1. Purpose. The purpose of the Plan is to assist the Company in attracting and
retaining selected individuals to serve as Directors, officers and employees of
the Company or any of its subsidiaries or affiliates who will contribute to the
Company’s success and to achieve long-term objectives which will inure to the
benefit of all shareholders of the Company through the additional incentive
inherent in the ownership of the Company’s common stock.
ARTICLE 2
DEFINITIONS
The following terms shall have the meanings indicated.

 

 



--------------------------------------------------------------------------------



 



2.1. “Award” means Options, Stock Appreciation Rights, Restricted Stock Awards
and Restricted Stock Units.
2.2. “Board” means the board of directors of the Company.
2.3. “Cause” means conviction of a felony involving moral turpitude or the
failure to satisfactorily perform assigned duties after notice to cure has been
given.
2.4 “Change of Control” means a “Change in the Ownership of the Company”, a
“Change in Effective Control of the Company”, or a “Change in the Ownership of a
Substantial Portion of the Assets of the Company”, all as defined below. To
qualify as a “Change in Control”, the occurrence of the event must be
objectively determinable and any requirement that any other person, such as a
plan administrator or board of directors compensation committee, certify the
occurrence of a Change in Control must be strictly ministerial and not involve
any discretionary authority.
A “Change in the Ownership of the Company” occurs on the date that any one
person, or more than one person acting as a group acquires ownership of stock of
the Company that, together with stock held by such person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of the Company. However, if any one person, or more than one person acting
as a group, is considered to own more than 50 percent of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same person or persons is not considered to cause a
“Change in the Ownership of the Company”. An increase in the percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this section. This
definition applies only when there is a transfer of stock of the Company (or
issuance of stock of the Company) and stock in the Company remains outstanding
after the transaction. Persons will not be considered to be acting as a group
solely because they purchase or own stock of the same corporation at the same
time, or as a result of the same public offering. However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. If a person, including an entity,
owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation
prior to the transaction giving rise to the change and not with respect to the
ownership interest in the other corporation.
A “Change in the Effective Control of the Company” occurs only on the date that
either—
(1) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35 percent or more of the total voting power of the stock of the
Company; or

 

2



--------------------------------------------------------------------------------



 



(2) A majority of members of the Company’s board of directors is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Company’s board of directors prior to the
date of the appointment or election.
Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering. However, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to the
ownership in that corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.
A “Change in the Ownership of a Substantial Portion of the Assets of the
Company” occurs on the date that any one person, or more than one person acting
as a group, acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than 40
percent of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets. Persons will not be considered to be acting as a
group solely because they purchase assets of the same corporation at the same
time. However, persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of assets, or similar business transaction with the corporation. If
a person, including an entity shareholder, owns stock in both corporations that
enter into a merger, consolidation, purchase or acquisition of assets, or
similar transaction, such shareholder is considered to be acting as a group with
other shareholders in a corporation only to the extent of the ownership in that
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.
2.5. “Closing Price” means the closing price per Share on the American Stock
Exchange or other exchange on which Shares are traded.
2.6. “Code” means the Internal Revenue Code of 1986, as amended.
2.7. “Committee” means the compensation committee of the Board.

 

3



--------------------------------------------------------------------------------



 



2.8. “Company” means HearUSA, Inc., a Delaware corporation.
2.9. “Director” means a member of the Board.
2.10. “Disability” means total and permanent disability within the meaning of
Section 22(e)(3) of the Code, which, as of the date hereof, means being unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
no less than 12 months.
2.11. “Exchange Act” means the Securities Exchange Act of 1934, as amended.
2.12. “Grant Limitation” means the maximum number of Shares with respect to
which Awards may be granted to any Participant during any calendar year as set
forth in Section 3.4.
2.13. “Holder” means the holder of a Stock Appreciation Right.
2.14. “Incentive Stock Option” means an Option which qualifies as an incentive
stock option under Section 422 of the Code.
2.15. “Issue” means all descendants, whether natural or adopted, of a Holder, an
Optionee or a Permitted Transferee.
2.16. “Non Employee Director” means a non-employee director within the meaning
of Rule 16b-3 promulgated under the Exchange Act.
2.17. “Nonqualified Stock Option” means an Option which is not an Incentive
Stock Option.
2.18. “Option” means an Incentive Stock Option and a Nonqualified Stock Option
granted pursuant to Article 5.
2.19. “Optionee” means the recipient of an Option.
2.20. “Outside Director” means an outside director within the meaning of Section
162(m) of the Code.
2.21. “Participant” means a person who has received an Award or to whom an Award
has been transferred.
2.22. “Permitted Assignee” means (i) the spouse, parent, issue, spouse of issue,
or issue of spouse, of a Holder or an Optionee, (ii) a trust for the benefit of
one or more persons described in clause (i) or for the benefit of a Holder or
Optionee, as the case may be, or (iii) an entity in which a Holder, Optionee or
a person described in clauses (i) or (ii) is a beneficial owner.

 

4



--------------------------------------------------------------------------------



 



2.23. “Plan” means this HearUSA, Inc. Amended and Restated 2007 Incentive
Compensation Plan.
2.24. “Restricted Shares” means restricted Shares issued pursuant to Article 7.
2.25. “Restricted Stock Agreement” means a restricted stock agreement granted
pursuant to Article 7.
2.26. “Restricted Stock Award” means a restricted stock award granted pursuant
to Article 7.
2.27. “Restricted Stock Unit” means a restricted stock unit granted pursuant to
Article 8.
2.28. “Restricted Stock Unit Agreement” means a restricted stock unit agreement
described in Article 8.
2.29. “Share” means a share of common stock of the Company.
2.30. “Share Limitation” means the aggregate number of Shares authorized for
Awards as described in Section 3.1.
2.31. “Stock Appreciation Right” means a stock appreciation right granted
pursuant to Article 6.
2.32. “Stock Option Agreement” means a stock option agreement described in
Article 5.
2.33. “Tax Election” means a written election of a Holder or an Optionee, or a
Permitted Assignee, to have Shares withheld to satisfy withholding taxes as
described in Section 10.1.
ARTICLE 3
SHARES SUBJECT TO AWARDS
3.1 Number of Shares. Subject to the adjustment provisions of Section 9.9, the
Share Limitation shall be 4,500,000 Shares. No Options to purchase fractional
Shares shall be granted or issued under the Plan. For purposes of this
Section 3.1, the Shares that shall be counted toward the Share Limitation shall
include all Shares:
(1) issued or issuable pursuant to Options that have been or may be exercised;
(2) issued or issuable pursuant to Stock Appreciation Rights;

 

5



--------------------------------------------------------------------------------



 



(3) issued as, or subject to issuance as Restricted Stock Awards; and
(4) issued as, or subject to issuance as Restricted Stock Units.
3.2 Shares Subject to Terminated Awards. The Shares covered by any unexercised
portions of terminated Options granted under Article 5, Shares forfeited as
provided in Section 7.2(a) and Shares subject to any Awards which are otherwise
surrendered by the Participant without receiving any payment or other benefit
with respect thereto may again be subject to new Awards under the Plan. In the
event the purchase price of an Option is paid in whole or in part through the
delivery of Shares, the number of Shares issuable in connection with the
exercise of the Option shall not again be available for the grant of Awards
under the Plan. Shares subject to Options, or portions thereof, which have been
surrendered in connection with the exercise of share appreciation rights shall
not again be available for the grant of Awards under the Plan.
3.3 Character of Shares. Shares delivered under the Plan may be authorized and
unissued Shares, treasury Shares acquired by the Company, or both.
3.4 Limitations on Grants to Individual Participant. Subject to the adjustment
provisions of Section 9.9 the Grant Limitation shall be 750,000 Shares. If an
Award is canceled, the Shares with respect to such canceled Award shall continue
to be counted toward the Grant Limitation for the year granted.
ARTICLE 4
ELIGIBILITY AND ADMINISTRATION
4.1 Awards to Employees and Directors. (a) Participants who are eligible to
receive Awards shall consist of such key employees and Directors of the Company
or any of its subsidiaries or affiliates as the Committee shall select from time
to time. The Committee’s designation of a Participant in any year shall not
require the Committee to designate such person to receive Awards or grants in
any other year. The designation of a Participant to receive Awards or grants
under one portion of the Plan shall not require the Committee to include such
Participant under other portions of the Plan.
(b) No Option which is intended to qualify as an Incentive Stock Option may be
granted to any employee who, at the time of such grant, owns, directly or
indirectly (within the meaning of sections 422(b)(6) and 424(d) of the Code),
shares possessing more than ten percent (10%) of the total combined voting power
of all classes of shares of the Company or any of its subsidiaries or
affiliates, unless at the time of such grant, (i) the option price is fixed at
not less than 110% of the Closing Price (as defined below) of the Shares subject
to such Option, determined on the date of the grant, and (ii) the exercise of
such Option is prohibited by its terms after the expiration of five (5) years
from the date such Option is granted. Incentive Stock Options may only be
granted to employees of the Company or its subsidiaries.

 

6



--------------------------------------------------------------------------------



 



4.2 Administration. (a) The Plan shall be administered by the Committee. Unless
otherwise determined by the Board, each member of the Committee shall be a Non-
Employee Director and an Outside Director. In no event shall the Committee
consist of fewer than two Directors. The Directors may remove from, add members
to, or fill vacancies in the Committee.
Any Award to a member of the Committee shall be on terms consistent with Awards
made to other non-employee Directors who are not members of the Committee,
except where the Award is approved or ratified by the Board (excluding persons
who are also members of the Committee).
(b) The Committee is authorized, subject to the provisions of the Plan, to
establish such rules and regulations as it may deem appropriate for the conduct
of meetings and proper administration of the Plan. All actions of the Committee
shall be taken by majority vote of its members. The Committee is also
authorized, subject to the provisions of the Plan, to make provisions in various
Awards pertaining to a Change of Control of the Company and to amend or modify
existing Awards; provided, however, that the Committee may not, without first
obtaining the approval of the shareholders of the Company, reprice any
outstanding Option then exercisable for a price above the then current market
price of the Shares to provide for a lower exercise price.
(c) Subject to the provisions of the Plan, the Committee shall have authority,
in its sole discretion, to interpret the provisions of the Plan and, subject to
the requirements of applicable law, including Rule 16b-3 of the Exchange Act, to
prescribe, amend, and rescind rules and regulations relating to it as it may
deem necessary or advisable. All decisions made by the Committee pursuant to the
provisions of the Plan shall be final, conclusive and binding on all persons,
including the Company, its shareholders, Directors and employees, and Plan
participants.
ARTICLE 5
OPTIONS
5.1 Grant of Options. The Committee shall determine, within the limitations of
the Plan, the Directors and employees of the Company and its subsidiaries and
affiliates to whom Options are to be granted under the Plan, the number of
Shares that may be purchased under each such Option and the option price, and
shall designate such Options at the time of the grant as either Incentive Stock
Options or Nonqualified Stock Options. An Option is the right to purchase Shares
at a specified price.
All Options granted pursuant to this Article 5 shall be authorized by the
Committee and shall be evidenced in writing by Stock Option Agreements in such
form and containing such terms and conditions as the Committee shall determine
which are not inconsistent with the provisions of the Plan, and, with respect to
any Stock Option Agreement granting Options which are intended to qualify as
Incentive Stock Options, are not inconsistent with Section 422 of the Code.
Granting of an Option pursuant to the Plan shall impose no obligation on the
Optionee to exercise such option. Any individual who is granted an Option
pursuant to this Article 5 may hold more than one Option at the same time and
may hold both Incentive Stock Options and Nonqualified Stock Options at the same
time. To the extent that any Option does not qualify as an Incentive Stock
Option (whether because of its provisions, the time or manner of its exercise or
otherwise) such Option or the portion thereof which does not so qualify shall
constitute a separate Nonqualified Stock Option.

 

7



--------------------------------------------------------------------------------



 



5.2 Option Price. Subject to Section 4.1(b), the option price per each Share
purchasable under any Option granted pursuant to this Article 5 shall not be
less than 100% of the Closing Price of such Share on the date of the grant of
such Option or, if the market was closed on the date in question, then the
closing price on the next trading day immediately following the day in question.
If the Shares are traded on more than one market or exchange, then the Closing
Price shall be determined by reference to the primary market or exchange where
the Shares trade.
5.3 Other Provisions. Options granted pursuant to this Article 5 shall be made
in accordance with the terms and provision of Article 9 and any other applicable
terms and provisions of the Plan.
ARTICLE 6
STOCK APPRECIATION RIGHTS
6.1 Grant and Exercise. Stock Appreciation Rights may be granted in conjunction
with all or part of any Option granted under the Plan provided such rights are
granted at the time of the grant of such Option. A Stock Appreciation Right is
the right to receive cash or Shares, as provided in this Article 6. It may be
the right to receive cash or Shares, in lieu of the purchase of Shares under a
related Option or it may be a free standing stock appreciation right unrelated
to any Option. A Stock Appreciation Right or applicable portion thereof shall
terminate and no longer be exercisable upon the termination or exercise of a
related Option, and a Stock Appreciation Right granted with respect to less than
the full number of Shares covered by a related Option shall not be reduced
until, and then only to the extent that, the exercise or termination of the
related Option exceeds the number of Shares not covered by the share
appreciation right. A Stock Appreciation Right may be exercised by the Holder,
in accordance with Section 6.2 of this Article 6, by giving written notice
thereof to the Company and surrendering the applicable portion of the related
Option. Upon giving such notice and surrender, the Holder shall be entitled to
receive an amount determined in the manner prescribed in Section 6.2 of this
Article 6. Options which have been so surrendered, in whole or in part, shall no
longer be exercisable to the extent the related share appreciation rights have
been exercised
6.2 Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, including the following:
(a) Stock Appreciation Rights shall be exercisable only at such time or times
and to the extent that the Options to which they relate shall be exercisable in
accordance with the provisions of the Plan or, with respect to free-standing
Stock Appreciation Rights, only at such time or times as provided in the grant
agreement for such Stock Appreciation Right as determined by the Committee.

 

8



--------------------------------------------------------------------------------



 



(b) Upon the exercise of a Stock Appreciation Right, a Holder shall be entitled
to receive up to, but no more than, an amount in cash or whole Shares equal to
the excess of the then Fair Market Value of one Share over the option price per
Share specified in the related Option (or the grant date value of the Stock
Appreciation Right in the case of a free-standing Stock Appreciation Right)
multiplied by the number of Shares in respect of which the Stock Appreciation
Right shall have been exercised. The Holder shall specify in his written notice
of exercise, whether payment shall be made in cash or in whole Shares unless
otherwise provided in the Stock Appreciation Right grant agreement. Each share
appreciation right may be exercised only at the time and so long as a related
Option, if any, would be exercisable or as otherwise permitted by applicable law
or the terms of the grant agreement (in the case of a free-standing Stock
Appreciation Right).
(c) Upon the exercise of a Stock Appreciation Right, the Option or part thereof
to which such share appreciation right is related shall be deemed to have been
exercised for the purpose of the limitation of the number of Shares to be issued
under the Plan, as set forth in Section 3.1.
(d) With respect to Stock Appreciation Rights granted in connection with an
Option that is intended to be an Incentive Stock Option, the following shall
apply:
(i) No Stock Appreciation Right shall be transferable by a Holder otherwise than
by will or by the laws of descent and distribution, and Stock Appreciation
Rights shall be exercisable, during the Holder’s lifetime, only by the Holder.
(ii) Stock Appreciation Rights granted in connection with an Option may be
exercised only when the Fair Market Value of the Shares subject to the Option
exceeds the option price at which Shares can be acquired pursuant to the Option.
ARTICLE 7
RESTRICTED STOCK AWARDS
7.1 Restricted Stock Awards. (a) In General. A grant of Shares made pursuant to
this Article 7 is referred to as a Restricted Stock Award. The Committee may
grant to any Participant an amount of Shares in such manner, and subject to such
terms and conditions relating to vesting, forfeitability and restrictions on
delivery and transfer (whether based on performance standards, periods of
service or otherwise) as the Committee shall establish. The terms of any
Restricted Stock Award granted under the Plan shall be set forth in a written
Restricted Stock Agreement which shall contain provisions determined by the
Committee and not inconsistent with the Plan. The provisions of Restricted Stock
Awards need not be the same for each Participant receiving such Awards. Any
Restricted Stock Award that is intended to qualify as performance based
compensation under Section 162(m) of the Code shall have as its performance
criteria, one or more of the criteria set forth in Section 9.10 and shall
preclude discretion to increase the amount payable upon the attainment of the
performance goals.

 

9



--------------------------------------------------------------------------------



 



(b) Issuance of Restricted Shares. As soon as practicable after the date of
grant of a Restricted Stock Award by the Committee, the Company shall cause to
be transferred on the books of the Company, Shares registered in the name of the
Company, as nominee for the Participant, evidencing the Restricted Shares
covered by the Award, but subject to forfeiture to the Company retroactive to
the date of grant, if a Restricted Stock Agreement delivered to the Participant
by the Company with respect to the Restricted Shares covered by the Award is not
duly executed by the Participant and timely returned to the Company. All
Restricted Shares covered by Awards under this Article 7 shall be subject to the
restrictions, terms and conditions contained in the Plan and the Restricted
Stock Agreement entered into by and between the Company and the Participant.
Until the lapse or release of all restrictions applicable to an Award of
Restricted Shares, the share certificates representing such Restricted Shares
shall be held in custody by the Company or its designee.
(c) Shareholder Rights. Beginning on the date of grant of the Restricted Stock
Award and subject to execution of the Restricted Stock Agreement as provided in
Sections 7.1(a) and (b), at the discretion of the Committee, the Participant may
become a shareholder of the Company with respect to all Shares subject to the
Restricted Stock Agreement and may have all of the rights of a shareholder,
including, but not limited to, the right to vote such Shares and the right to
receive distributions made with respect to such Shares; provided, however, that
any Shares distributed as a dividend or otherwise with respect to any Restricted
Shares as to which the restrictions have not yet lapsed shall be subject to the
same restrictions as such Restricted Shares and shall be represented by book
entry and held as prescribed in Section 7.1(b).
(d) Restriction on Transferability. None of the Restricted Shares may be
assigned or transferred (other than by will or the laws of descent and
distribution), pledged or sold prior to lapse or release of the restrictions
applicable thereto.
(e) Delivery of Shares Upon Release of Restrictions. Upon expiration or earlier
termination of the forfeiture period without a forfeiture and the satisfaction
of or release from any other conditions prescribed by the Committee, the
restrictions applicable to the Restricted Shares shall lapse. As promptly as
administratively feasible thereafter, subject to the requirements of Section
10.1, the Company shall deliver to the Participant or, in case of the
Participant’s death, to the Participant’s beneficiary, one or more stock
certificates for the appropriate number of Shares, free of all such
restrictions, except for any restrictions that may be imposed by law.
7.2 Terms of Restricted Shares.
(a) Forfeiture of Restricted Shares. Subject to Section 7.2(b), all Restricted
Shares shall be forfeited and returned to the Company and all rights of the
Participant with respect to such Restricted Shares shall terminate unless the
Participant continues in the service of the Company as an employee until the
expiration of the forfeiture period for such Restricted Shares and satisfies any
and all other conditions set forth in the Restricted Stock Agreement. The
Committee in its sole discretion, shall determine the forfeiture period (which
may, but need not, lapse in installments) and any other terms and conditions
applicable with respect to any Restricted Stock Award.

 

10



--------------------------------------------------------------------------------



 



(b) Waiver of Forfeiture Period. Notwithstanding anything contained in this
Article 7 to the contrary, the Committee may, in its sole discretion, waive the
forfeiture period and any other conditions set forth in any Restricted Stock
Agreement under appropriate circumstances (including the death, Disability or
retirement of the Participant or a material change in circumstances arising
after the date of an Award) and subject to such terms and conditions (including
forfeiture of a proportionate number of the Restricted Shares) as the Committee
shall deem appropriate.
ARTICLE 8
RESTRICTED STOCK UNITS
8.1. Award of Restricted Stock Units. Subject to the terms of this Article 8, a
Restricted Stock Unit entitles a Participant to receive cash or one Share for
each Restricted Stock Unit at the end of a specified restricted period to the
extent provided by the Award. The Committee may Award to any Participant an
amount of Restricted Stock Units in such manner, and subject to such terms and
conditions relating to vesting, forfeitability, restrictions on delivery and
transfer (whether based on performance standards, periods of service or
otherwise), and such other provisions as the Committee shall establish. The
terms of an Award of a Restricted Stock Unit under the Plan shall be set forth
in a written Restricted Stock Unit Agreement which shall contain the Restricted
Period(s), the number of Restricted Stock Units granted, and such other
provisions determined by the Committee and not inconsistent with the Plan. The
provisions of Restricted Stock Units need not be the same for each Participant
receiving such Awards. Any Restricted Stock Unit award that is intended to
qualify as performance based compensation under Section 162(m) of the Code shall
have as its performance criteria, one or more of the criteria set for the in
Section 9.10 and shall preclude discretion to increase the amount payable upon
the attainment of the performance goals.
8.2 Termination of Employment. Except to the extent the Committee specifies
otherwise, any Restricted Stock Unit which is not earned and vested by the end
of the restricted period specified in the Award shall be forfeited. If a
Participant’s date of termination (or, in the case of a non-employee Director,
separation from service) occurs prior to the end of such restricted period, the
Committee, in its sole discretion, may determine that the Participant will be
entitled to settlement of all or any portion of the Restricted Stock Units as to
which he or she would otherwise be eligible, and may accelerate the
determination of the value and settlement of such Restricted Stock Units or make
such other adjustments as the Committee, in its sole discretion, deems
desirable.
8.3 Restricted Stock Units. Except to the extent the Plan or the Committee
specifies otherwise, Restricted Stock Units represent an unfunded and unsecured
obligation of the Company. During any period in which Restricted Stock Units are
outstanding and have not been settled in Shares, the Participant shall not have
the rights of a stockholder, but, in the discretion of the Committee, may be
granted the right to receive a payment from the Company in lieu of a dividend as
set forth in the Restricted Stock Unit Agreement in an

 

11



--------------------------------------------------------------------------------



 



amount equal to any cash dividends that might be paid during the restricted
period specified in the Award. With respect to any grant contemplated by the
foregoing sentence, no such grant shall be made to a Participant unless it
complies with the requirements of Section 409A of the Code (unless otherwise
agreed to by the Committee and the Participant). Until a Restricted Stock Unit
is settled, the number of Shares represented by a Restricted Stock Unit shall be
subject to adjustment pursuant to Section 9.9.
ARTICLE 9
GENERALLY APPLICABLE PROVISIONS
9.1 Option Period. Subject to Section 4.1(b), the period for which an Option is
exercisable shall not exceed ten (10) years from the date such Option is
granted. After the Option is granted, the option period may not be reduced.
9.2 Fair Market Value. If the Shares are listed or admitted to trading on a
securities exchange registered under the Exchange Act, the Fair Market Value of
a Share as of a specified date shall mean the Closing Price for the day on which
Fair Market Value is being determined (or if there was no reported sale on such
date, on the next succeeding date on which any reported sale occurred) reported
on the principal securities exchange on which the Shares are listed or admitted
to trading. If the Shares are not listed or admitted to trading on any such
exchange but are traded in the over-the-counter market or are traded on any
similar system then in use, the Fair Market Value of a Share shall be the
Closing Price for the day on which the Fair Market Value is being determined (or
if there was no reported sale on such date, on the next succeeding date on which
any reported sale occurred) reported on such system. If the Shares are not
listed or admitted to trading on any such exchange and are not traded in the
over-the-counter market or traded on any similar system then in use, but are
quoted on the National Association of Securities Dealers, Inc. Automated
Quotations System or any similar system then in use, the Fair Market Value of a
Share shall be the closing high bid and low asked quotations on such system for
the Shares on the date in question. If the Shares are not publicly traded, Fair
Market Value shall be determined by the Committee in its sole discretion using
appropriate criteria. An Option shall be considered granted on the date the
Committee acts to grant the Option or such later date as the Committee shall
specify.
9.3 Exercise of Options. Options granted under the Plan shall be exercised by
the Optionee thereof (or by his or her executors, administrators, guardian or
legal representative, or by a Permitted Assignee, as provided in Sections 9.6
and 9.7 hereof) as to all or part of the Shares covered thereby, by the giving
of written notice of exercise to the Company, specifying the number of Shares to
be purchased, accompanied by payment of the full purchase price for the Shares
being purchased. Full payment of such purchase price shall be made within five
(5) business days following the date of exercise and shall be made (i) in cash
or by certified check or bank check, (ii) with the consent of Committee, by
tendering previously acquired Shares (valued at Fair Market Value, as determined
by the Committee as of the date of tender), or (iii) with the consent of the
Committee, any combination of (i) and (ii). In connection with a tender of
previously acquired Shares pursuant to clause (ii) above, the Committee, in its
sole discretion, may permit the Optionee to constructively exchange Shares
already owned by the Optionee in lieu of actually tendering such Shares to the

 

12



--------------------------------------------------------------------------------



 



Company, provided that adequate documentation concerning the ownership of the
Shares to be constructively tendered is furnished in form satisfactory to the
Committee. The notice of exercise, accompanied by such payment, shall be
delivered to the Company at its principal business office or such other office
as the Committee may from time to time direct, and shall be in such form,
containing such further provisions consistent with the provisions of the Plan,
as the Committee may from time to time prescribe. In no event may any Option
granted hereunder be exercised for a fraction of a Share. The Company shall
effect the transfer of Shares purchased pursuant to an Option as soon as
practicable, and, within a reasonable time thereafter, such transfer shall be
evidenced on the books of the Company. No person exercising an Option shall have
any of the rights of a holder of Shares subject to an Option until certificates
for such Shares shall have been issued following the exercise of such Option. No
adjustment shall be made for cash dividends or other rights for which the record
date is prior to the date of such issuance. To the extent permitted in a Stock
Option Agreement in effect prior to the adoption of the Plan or pursuant to a
stock appreciation right an Optionee may receive a net cash payment (in
cancellation of the Option or Stock Appreciation Right), subject to the terms
and conditions set forth in such Stock Option Agreement or stock appreciation
right.
9.4 Transferability. No Option that is intended to qualify as an Incentive Stock
Option shall be assignable or transferable by the Optionee, other than by will
or the laws of descent and distribution, and such Option may be exercised during
the life of the Optionee only by the Optionee or his guardian or legal
representative. Nonqualified Stock Options and any Stock Appreciation Rights
granted in tandem therewith are transferable (together and not separately) by
the Optionee or Holder, as the case may be, to any Permitted Assignee; provided,
however, that such Permitted Assignee shall be bound by all of the terms and
conditions of the Plan and shall execute an agreement satisfactory to the
Company evidencing such obligation; provided further, however that any transfer
by an Optionee or Holder who is not then a Director of the Company to any
Permitted Assignee shall be subject to the prior consent of the Committee; and
provided further, however, that such Optionee or Holder shall remain bound by
the terms and conditions of the Plan. The Company shall cooperate with an
Optionee’s Permitted Assignee and the Company’s transfer agent in effectuating
any transfer permitted pursuant to this Section 9.4.
9.5 Termination of Employment. In the event of the termination of employment of
an Optionee or the separation from service of a Director (who is an Optionee)
for any reason (other than death or Disability as provided below), any Option(s)
held by such Optionee (or its Permitted Assignee) under the Plan and not
previously exercised or expired shall be deemed canceled and terminated on the
day of such termination or separation, unless the Committee decides, in its sole
discretion, to extend the term of the Option, provided, however, that in no
instance may the term of the Option, as so extended, exceed the maximum term set
forth in Section 4.1(b)(ii) or 9.1 above. Notwithstanding the foregoing, in the
event of the separation from service of a non-employee Director (who is an
Optionee) by reason of death, disability or under conditions satisfactory to
both the Director and the Company, any nonqualified stock options held by such
Director (or its Permitted Assignee) under the Plan and not previously exercised
or expired shall be exercisable for a period not to exceed five (5) years after
the date of such separation, provided, however, that in no instance may the term
of the Option, as so extended, exceed the maximum term set forth in
Sections 4.1(b)(ii) or 9.1 above.

 

13



--------------------------------------------------------------------------------



 



9.6 Death. In the event an Optionee (other than a non-employee Director) dies
while employed by the Company or any of its subsidiaries or affiliates any
Option(s) held by such Optionee (or its Permitted Assignee) and not previously
expired or exercised shall, to the extent exercisable on the date of death, be
exercisable by the estate of such Optionee or by any person who acquired such
Option by bequest or inheritance, or by the Permitted Assignee at any time
within one year after the death of the Optionee, unless earlier terminated
pursuant to its terms, provided, however, that if the term of such Option would
expire by its terms within six months after the Optionee’s death, the term of
such Option shall be extended until six months after the Optionee’s death,
provided further, however, that in no instance may the term of the Option, as so
extended, exceed the maximum term set forth in Section 4.1(b)(ii) or 9.1 above.
9.7 Disability. In the event of the termination of employment of an Optionee
(other than a non-employee Director) due to Disability, the Optionee, or his
guardian or legal representative, or a Permitted Assignee shall have the
unqualified right to exercise any Option(s) which have not been previously
exercised or expired and which the Optionee was eligible to exercise as of the
first date of Disability (as determined by the Committee), at any time within
one (1) year after such termination, unless earlier terminated pursuant to its
terms; provided, however, that if the term of such Option would expire by its
terms within six months after such termination, the term of such Option may be
extended until six months after such termination at the discretion of the
Committee; provided further, however, that in no instance may the term of the
Option, as so extended, exceed the maximum term set forth in Section 4.1(b)(ii)
or 9.1 above.
9.8 Amendment and Modification of the Plan. The Committee may, from time to
time, alter, amend, suspend or terminate the Plan as it shall deem advisable,
subject to any requirement for shareholder approval imposed by applicable law or
any rule of any stock exchange or quotation system on which Shares are listed or
quoted; provided that such Committee may not amend the Plan, without the
approval of the Company’s shareholders, to increase the number of Shares that
may be the subject of awards under the Plan (except for adjustments pursuant to
Section 9.9 hereof). In addition, no amendments to, or termination of, the Plan
shall in any way impair the rights of an Optionee or a Participant (or a
Permitted Assignee thereof) under any Award previously granted without such
Optionee’s or Participant’s consent.
9.9 Adjustments. In the event that the Committee shall determine that any
dividend, or other similar distribution (whether in the form of cash, Shares,
other securities, or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Shares or other securities, the issuance
of warrants or other rights to purchase Shares or other securities, or other
similar corporate transaction or event affects the Shares with respect to which
Awards have been or may be issued under the Plan, such that an adjustment is
determined by the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee shall, in such manner as the Committee deems
equitable, adjust any or all of (i) the number and type of Shares that
thereafter may be made the subject of Awards, (ii) the number and type of Shares
subject to outstanding Awards, and (iii) the grant or exercise price with
respect to any Award, or, if deemed appropriate, make provision for a cash
payment to the holder of any

 

14



--------------------------------------------------------------------------------



 



outstanding Award; provided, in each case, that with respect to Incentive Stock
Options, no such adjustment shall be authorized to the extent that such
adjustment would cause such options to violate Section 422(b) of the Code or any
successor provision (unless otherwise agreed by the Committee and the holder of
such Option); and provided further, that the number of Shares subject to any
Award denominated in Shares shall always be a whole number. In the event of any
reorganization, merger, consolidation, split-up, spin-off, or other business
combination involving the Company, the Committee or the Board may cause any
Award outstanding as of the effective date of any such transaction to be
canceled in consideration of a cash payment or alternate Award made to the
holder of such canceled Award equal in value to the fair market value of such
canceled Award. The determination of fair market value shall be made by the
Committee or the Board, as the case may be, in their sole discretion. With
respect to each adjustment contemplated by this Section 9.9, no such adjustment
shall be authorized to the extent that such adjustment would cause an Award to
violate the provisions of Section 409A of the Code (unless otherwise agreed by
the Committee and the holder of such Award).
9.10. Performance Based Compensation. Unless and until the Committee proposes
for shareholder vote and the shareholders approve a change in the performance
criteria set forth in this Section 9.10, the performance criteria upon which the
payment under, or vesting of, an Award intended to qualify as performance based
compensation under Section 162(m) of the Code, is based shall consist of one or
any combination of two or more of the following: (a) revenues; (b) net earnings
or net income (before or after taxes); (c) funds from operations; (d) earnings
per share; (e) net sales growth; (f) net operating profit; (g) return measures
(including return on assets, capital, invested capital, equity or sales);
(h) cash flow (including operating cash flow, free cash flow, and cash flow
return on capital); (i) earnings before or after taxes, interest depreciation
and/or amortization; (j) gross or operating margins; (k) productivity ratios;
(l) Share price (including growth measures and total shareholder return); and
(m) achievement of operational or strategic objectives determined by the Board
of Directors. Any of the foregoing may be used to measure the performance of the
Company, subsidiary and/or affiliate as a whole or any business unit thereof.
ARTICLE 10
MISCELLANEOUS
10.1 Tax Withholding. All payments or distributions made pursuant to the Plan to
an Optionee or Participant (or a Permitted Assignee thereof) shall be net of any
applicable federal, state and local withholding taxes arising as a result of the
grant of any Award, exercise of an Option or stock appreciation rights or any
other event occurring pursuant to the Plan. The Company shall have the right to
withhold from such Optionee or Participant (or a Permitted Assignee thereof)
such withholding taxes as may be required by law, or to otherwise require the
Optionee or Participant (or a Permitted Assignee thereof) to pay such
withholding taxes. If the Optionee or Participant (or a Permitted Assignee
thereof) shall fail to make such tax payments as are required, the Company or
its subsidiaries or affiliates shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of

 

15



--------------------------------------------------------------------------------



 



any kind otherwise due to such Optionee or Participant or to take such other
action as may be necessary to satisfy such withholding obligations. In
satisfaction of the requirement to pay withholding taxes, the Optionee or
Participant (or Permitted Assignee) may make a Tax Election, which may be
accepted or rejected in the discretion of the Committee.
10.2 Right of Discharge Reserved. Nothing in the Plan nor the grant of an Award
hereunder shall confer upon any employee, Director or other individual the right
to continue in the employment or service of the Company or any subsidiary or
affiliate of the Company or affect any right that the Company or any subsidiary
or affiliate of the Company may have to terminate the employment or service of
(or to demote or to exclude from future Options under the Plan) any such
employee, Director or other individual at any time for any reason. Except as
specifically provided by the Committee, the Company shall not be liable for the
loss of existing or potential profit from an Award granted in the event of
termination of an employment or other relationship even if the termination is in
violation of an obligation of the Company or any subsidiary or affiliate of the
Company to the employee or Director.
10.3 Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed for the Company or any subsidiary or
affiliate of the Company. Any income or gain realized pursuant to Awards under
the Plan and any share appreciation rights constitutes a special incentive
payment to the Optionee, Participant or Holder and shall not be taken into
account, to the extent permissible under applicable law, as compensation for
purposes of any of the employee benefit plans of the Company or any subsidiary
or affiliate of the Company except as may be determined by the Committee or by
the Directors or directors of the applicable subsidiary or affiliate of the
Company.
10.4 Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part, such unlawfulness,
invalidity or unenforceability shall not affect any other provision of the Plan
or part thereof, each of which remain in full force and effect. If the making of
any payment or the provision of any other benefit required under the Plan shall
be held unlawful or otherwise invalid or unenforceable, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.
10.5 Gender and Number. In order to shorten and to improve the understandability
of the Plan document by eliminating the repeated usage of such phrases as “his
or her” and any masculine terminology herein shall also include the feminine,
and the definition of any term herein in the singular shall also include the
plural except when otherwise indicated by the context.
10.6 Governing Law. The Plan and all determinations made and actions taken
thereunder, shall be governed by the laws of the State of Delaware, without
regard to the principles of conflicts of law which might otherwise apply.

 

16



--------------------------------------------------------------------------------



 



10.7 Termination of Plan. The Plan shall be effective on the date of the
approval of the Plan by the holders of a majority of the shares entitled to vote
thereon, provided such approval is obtained within 12 months after the date of
adoption of the Plan by the Board. Awards may be granted under the Plan at any
time and from time to time on or prior to April 27, 2017, on which date the Plan
will expire except as to Awards and related share appreciation rights then
outstanding under the Plan. Such outstanding Awards and stock appreciation
rights shall remain in effect until they have been exercised or terminated, or
have expired.
10.8 Captions. The captions in the Plan are for convenience of reference only,
and are not intended to narrow, limit or affect the substance or interpretation
of the provisions contained herein.

 

17